IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

SOUND VIEW INNOVATIONS, LLC,
Plaintiff,
Vv. Civil Action No. 19-660-CFC-CJB

WALMART INC. and VUDU, INC.,

Defendants.
SOUND VIEW INNOVATIONS, LLC,

 

Plaintiff,

Vv. Civil Action No. 19-964-CFC-CJB

CIGNA CORP. and CIGNA HEALTH
AND LIFE INSURANCE CO.,

Nome Nae” Semgeet” Sauee Seager “ems” eager Smee eae Set Set net Set et Samet! Seattle Scat!

Defendants,

REPORT AND RECOMMENDATION

Pending before the Court in these patent infringement cases are Defendants Walmart Inc.,
Vudu, Inc. (collectively, the “Walmart Defendants”), Cigna Corp. and Cigna Health and Life
Insurance Company’s (collectively, the “Cigna Defendants” and together with the Walmart
Defendants, “Defendants”) motions to dismiss for failure to state a claim pursuant to Federal
Rule of Civil Procedure 12(b)(6) (the “Motions”). (Civil Action No. 19-660-CFC-CJB (the
“Walmart Action”), D.I. 10; Civil Action No. 19-964-CFC-CJB (the “Cigna Action”), D.I. 12)
In their Motions, Defendants argue for dismissal on the grounds that: (1) certain patents asserted
by Plaintiff Sound View Innovations, LLC (“Sound View” or “Plaintiff’) are directed to patent-
ineligible subject matter pursuant to 35 U.S.C. § 101 (‘Section 101”); and that (2) Sound View is

collaterally estopped from asserting certain other patents in these litigations.! This Report and

 

These cases have been referred to the Court to hear and resolve all pretrial

matters, up to and including expert discovery. (Civil Action No. 19-660-CFC-CJB, Docket Item,

 
Recommendation will address the Motions as they relate to the issue of collateral estoppel only.”
For the reasons that follow, the Court recommends that, as to that issue, the Motions be
DENIED.

I. | BACKGROUND?

In the Walmart Action, Sound View asserts five patents against the Walmart Defendants,
including United States Patent No. 5,806,062 (the “062 patent”). (Civil Action No. 19-660-
CFC-CJB, D.I. 1 at 93) In the Cigna Action, Sound View asserts five patents against the Cigna
Defendants, including the '062 patent and United States Patent No. 6,125,371 (the “"371 patent”).
(Civil Action No. 19-964-CFC-CJB, D.I. 1 at § 3)

The claims from the '062 and '371 patents that Sound View specifically asserted in its
complaints in these actions have previously been found invalid in other proceedings.

Specifically, Sound View asserts claim 14 of the '062 patent against both sets of Defendants.

 

April 22, 2019; Civil Action No. 19-964-CFC-CJB, Docket Item, June 5, 2019) The Walmart
Defendants’ Motion was fully briefed by July 22, 2019, (Civil Action No. 19-660-CFC-CJB, D.I.
20), and the Cigna Defendants’ Motion was fully briefed by August 23, 2019, (Civil Action No.
19-964-CFC-CJB, D.I. 18). The Court heard argument on the Motions on December 17, 2019.
(Civil Action No. 19-660-CFC-CJB, D.I. 60; Civil Action No. 19-964-CFC-CJB, D.I. 63
(hereinafter, “Tr.”)) The Court also heard argument regarding a motion to dismiss in related
case: Sound View Innovations, LLC vy. Delta Air Lines, Inc., Civil Action No. 19-659-CFC-CJB,
in which Defendant Delta Air Lines, Inc. (“Delta”) argues that the patents asserted against it are
directed to patent-ineligible subject matter pursuant to 35 U.S.C. § 101. (Civil Action No. 19-
659-CFC-CJB, D.I. 9) Delta’s motion does not raise the issue of collateral estoppel as grounds
for dismissal, and the Court therefore does not consider Delta’s motion in this Report and
Recommendation.

2 The Court will address Defendants’ arguments relating to Section 101 ina
subsequent Report and Recommendation.

3 The Court here writes primarily for the parties, who are well familiar with the
issues in these cases and who, in light of some recent related discovery disputes, desire a prompt
resolution on the collateral estoppel issue. (See, e.g., Civil Action No. 19-964-CFC-CJB, D.I.
59)

2

 
(Civil Action No. 19-660-CFC-CJB, D.L 1 at § 85; Civil Action No. 19-964-CFC-CJB, D.I. 1 at
{ 125) On April 30, 2019, the Honorable John A. Kronstadt of the United States District Court
for the Central District of California issued an order in Sound View Innovations, LLC v. Hulu,
LLC, Civil Action No. 17-4146 JAK (PLAx) granting Hulu, LLC’s “Motion for Partial Summary
Judgment of Invalidity and Noninfringement of” the ‘062 patent, in which the Hulu Court held
that claim 14 of the '062 patent is patent-ineligible under Section 101 (the “Hulu Order”). (Civil
Action No. 19-660-CEC-CIB, D.I. 11, ex. A at 4-12) Sound View also asserts claim 8 of the
'371 patent against the Cigna Defendants. (Civil Action No. 19-964-CFC-CJB, D.I. 1 at § 142)
In a trio of decisions issued on April 9, 2019, the United States Patent and Trademark Office’s
Patent Trial and Appeal Board (“PTAB”) found by a preponderance of the evidence that claims
1-3 and 8-10 of the '371 patent are unpatentable under 35 U.S.C. § 103 in connection with inter
partes review proceedings (the “PTAB Decisions”). (Civil Action No. 19-964-CFC-CJB, D.I.
13, exs. B-D)

In their Motions, Defendants argue that, in light of the Hulu Order and the PTAB
Decisions, Sound View is collaterally estopped from asserting these invalidated claims against
them in these actions. (Civil Action No. 19-660-CFC-CJB, D.L. 11 at 3-5; D.I. 20 at 1-3; Civil
Action No. 19-964-CFC-CJB, D.I. 13 at 3-6; D.I. 18 at 1-3) Because collateral estoppel applies,
Defendants assert that dismissal of the claims as to these patents is warranted, as Sound View
fails to “‘state a claim to relief that is plausible on its face’” with respect to these claims. (See
Civil Action No. 19-964-CFC-CJB, D.I. 13 at 6) Sound View, for its part, argues that collateral
estoppel does not bar Sound View’s claims of infringement with respect to the '062 and '371

patents, and that the cases as to these patents should instead be stayed pending appeals of the

 

 
Hulu Order and PTAB Decisions. (Civil Action No. 19-660-CFC-CJB, D.I. 18 at 2-5; Civil
Action No. 19-964-CFC-CJB, D.I. 17 at 1-4)
IL. STANDARD OF REVIEW

A. Motion to Dismiss Under Rule 12(b)(6)

The standard of review here is the familiar two-part analysis applicable to motions made
pursuant to Rule 12(b)(6). First, the court separates the factual and legal elements of a claim,
accepting “all of the complaint’s well-pleaded facts as true, but [disregarding] any legal
conclusions.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). Second, the
court determines “whether the facts alleged in the complaint are sufficient to show that the
plaintiff has a ‘plausible claim for relief.’” Jd. at 211 (quoting Ashcroft v. Iqbal, 556 U.S. 662,

eee

679 (2009)). In assessing the plausibility of a claim, the court must “‘construe the complaint in
the light most favorable to the plaintiff, and determine whether, under any reasonable reading of
the complaint, the plaintiff may be entitled to relief.’” Jd. at 210 (quoting Phillips v. Cty. of
Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)).

B. Collateral Estoppel

The doctrine of collateral estoppel (also known as issue preclusion) precludes a party
from relitigating an issue that has previously been decided in another judicial proceeding.
Anderson vy. Gen. Motors LLC, Civ. No. 18-621-LPS, 2019 WL 4393177, at *4 (D. Del. Sept. 13,
2019). Under the law of the United States Court of Appeals for the Third Circuit, collateral
estoppel applies if: (1) the identical issue was previously adjudicated; (2) the issue was actually
litigated; (3) the previous determination of the issue was necessary to the decision; and (4) the
party being precluded from relitigating the issue was fully represented in the prior action. Stone
y. Johnson, 608 F. App’x 126, 127 (3d Cir. 2015); Jean Alexander Cosmetics, Inc. v. L’Oreal

4

 

 
USA, Inc., 458 F.3d 244, 249 (3d Cir. 2006).4 The Third Circuit also considers whether the party
being precluded had a full and fair opportunity to litigate the issue in question in the prior action,
and whether the issue was determined by a final and valid judgment. Free Speech Coal., Inc. v.
Attorney Gen. of U.S., 677 F.3d 519, 541 (3d Cir. 2012); Jean Alexander, 458 F.3d at 249.
Ill. DISCUSSION

| In the parties’ briefing, the only element of collateral estoppel in dispute here is whether
the Hulu Order and PTAB Decisions constitute final judgments. Therefore, the Court’s analysis
focuses on this issue.

There is no bright-line rule regarding what constitutes a “final judgment” for issue
preclusion purposes. Free Speech Coal., 677 F.3d at 541. However, “a prior adjudication of an
issue in another action must be sufficiently firm to be accorded conclusive effect.” Jd. (internal
quotation marks and citation omitted). “[F]inality for purposes of issue preclusion is a more
pliant concept than it would be in other contexts, and [it] may mean little more than that the
litigation of a particular issue has reached such a stage that a court sees no really good reason for
permitting it to be litigated again.” Jd. (internal quotation marks and citation omitted). To
determine whether a prior ruling was “sufficiently firm” for preclusion purposes, courts should
consider factors including, but not limited to, the following: (1) whether the parties were fully
heard; (2) whether a reasoned opinion was filed; and (3) whether that decision could have been,

or actually was, appealed. Jd. None of these factors alone are dispositive. Jd.

 

4 The law of the regional circuit applies to the issue of collateral estoppel. See, e.g.,
Allergan, Inc. v. Sandoz, Inc., 681 F. App’x 955, 959 (Fed. Cir. 2017); Ho Keung Tse v. Apple
Inc., 635 F. App’x 864, 866 (Fed. Cir. 2015).

5

 
In light of the particular circumstances at play here, for the following three reasons, the
Court recommends that: (1) Defendants’ Motions be denied; and (2) the cases be stayed (not
dismissed) as to the '062 and '371 patents.

First, the Court notes that the Third Circuit’s decision in Free Speech Coall., Inc. v.
Attorney Gen. of U.S., 677 F.3d 519 (3d Cir, 2012) provides some support to Plaintiff's position.
In that case, the plaintiffs had brought an action against the government in the United States
District Court for the District of Colorado (the “District of Colorado”) challenging the
constitutionality of 18 U.S.C. § 2257 (a criminal law imposing recordkeeping, labeling, and
inspection requirements on producers of sexually explicit depictions), 677 F.3d at 524, 540. The
District of Colorado granted partial summary judgment for the government. Jd. at 540. The
plaintiffs then moved to alter or amend (“motion to amend”) that decision pursuant to Federal
Rule of Civil Procedure 59, asserting that the facts of the case had drastically changed since
briefing on the summary judgment motion. Jd. at 540-41. While the plaintiffs’ motion to amend
was pending, plaintiffs moved for dismissal of the case without prejudice pursuant to Federal
Rule of Civil Procedure 41(a)(2). Jd. at 541. The motion for dismissal was unopposed, and the
District of Colorado granted the motion and dismissed the complaint without prejudice. Id. A
group of plaintiffs including certain of the same plaintiffs (‘FSC and Conners”) thereafter filed
an action challenging Section 2257 in the United States District Court for the Eastern District of
Pennsylvania (the “Eastern District of Pennsylvania”). Jd. at 525,529, The government moved
to dismiss, arguing that, inter alia, FSC and Conners were barred by issue preclusion from
challenging the constitutionality of Section 2257. Jd. The district court granted the motion. Id.
at 525, 529, 541.

The Third Circuit disagreed. While it found the circumstances to present a “close calll[,]”

6

 
the Free Speech Court ultimately determined that the District of Colorado’s grant of the partial
motion for summary judgment was not “sufficiently firm” to be afforded preclusive effect. Id. at
541. It reached this conclusion because: (1) subsequent to the District of Colorado’s grant of
partial summary judgment, FSC and Conners remained as parties in that action and continued to
maintain certain challenges to the statute at issue; (2) a final judgment had never been issued in
that case with respect to all claims brought by FSC and Conners, such that the District of
Colorado’s order granting partial summary judgment was never appealable; (3) at the time that
the District of Colorado ultimately dismissed the case, the motion to amend the order in question
was still pending before the district court; and (4) there was no indication that FSC or Conners
were forum shopping or otherwise committing an abuse of process by bringing the instant claims
in the Eastern District of Pennsylvania. Id. Free Speech is not on all fours with the facts of this
case, as (for example) Sound View did not file a motion to amend (or a similar motion asking the
factfinder to reconsider its decision) with regard to the Hulu Order, nor with regard to the

PTAB’s decisions. But at a minimum, Free Speech suggests that if the relevant decision in
another court may be appealable in the future or has not yet been resolved on appeal, and if (as
here) there is no indication that the plaintiff is bringing the additional case in bad faith, then the
equities could ultimately weigh in favor of non-dismissal of the similar claim in a later case.

(See Tr. at 134-35)

 

’ Defendants rely, inter alia, on Intellectual Ventures I, LLC v. Capital One Fin.
Corp., 850 F.3d 1332 (Fed. Cir. 2017) in support of their position. (Civil Action No. 19-660-
CFC-CJB, D.J. 11 at 5; Civil Action No. 19-964-CFC-CJB, D.I. 13 at 6) In that case, the United
States Court of Appeals for the Federal Circuit affirmed a decision of the United States District
Court of the District of Maryland, which had barred the plaintiff from pursuing infringement
claims of a patent that had been found invalid under Section 101 by the United States District
Court for the Southern District of New York. 850 F.3d at 1334-35. However, in rendering its
decision, the Federal Circuit repeatedly noted that it was applying Fourth Circuit law to the

7

 
Second, under the circumstances here, the Court cannot be blind to the real-world impact
for Sound View were the Motions to be granted. The '371 patent is expired, and appears to have
expired in 2017. (Civil Action No. 19-964, D.I. 1, ex. E at 1; Tr. at 128) The '062 patent expired
in 2015. (Civil Action No. 19-964, D.I. 1, ex. D at 1; Tr. at 128, 139) Ifthe Court found that
Sound View was collaterally estopped from asserting these patents here and granted dismissal,
but then the Hulu Order and/or PTAB Decisions were later overturned on appeal, the result could
be that Sound View would be left without the ability to collect much or any damages with
respect to infringement of the '062 and '371 patents, were Sound View to later wish to file new
cases as to those patents. (See Tr. at 138-41) In contrast, staying these actions as to these patents
would maintain “the status quo for Sound View’s damages claim under 35 U.S.C. § 286[.]”
(Civil Action No. 19-964-CFC-CJB, D.I. 17 at 3-4); see also, e.g., Buck v. Palmer, Case No. A-
08-CA-572-SS, 2009 WL 10674187, at *2 (W.D. Tex. Mar. 9, 2009) (concluding that a stay of
the litigation was the equitable remedy because it would maintain the status quo for the parties,
and where the defendant’s ideal remedy would be to apply collateral estoppel, but that solution
could force plaintiffs to forego damages because they would be forced to re-file on a later date).

Third, the Court notes that with regard to the '062 patent, the Hulu Order involves an

analysis under Section 101, which is a particularly complex, ever-evolving area of patent law.°

 

collateral estoppel inquiry and that the Fourth Circuit’s law on this issue seemed particularly
favorable to the movant’s position. Jd. at 1337 (citing Swentek v. USAIR, Inc., 830 F.2d 552 (4th
Cir. 1987)). Here, the Third Circuit’s case law, particularly with regard to the Free Speech
decision, seems a bit more friendly to the non-movant than did the Fourth Circuit’s case law
discussed in Intellectual Ventures I.

6 See, e.g., Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1354-55 (Fed. Cir.
2018) (Plager, J., concurring-in-part and dissenting-in-part) (“There is little consensus among
trial judges (or appellate judges for that matter) regarding whether a particular case will prove to
have a patent with claims directed to an abstract idea, and if so whether there is an ‘inventive
8

 

 
New guidance is regularly provided by the United States Court of Appeals for the Federal
Circuit. See, e.g., Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1319 (Fed. Cir. 2019)
(clarifying that issued patents are presumed patent eligible); Berkheimer v. HP Inc., 881 F.3d
1360, 1370 (Fed. Cir. 2018) (clarifying that whether claims to computer technology perform
well-understood, routine and conventional activities to a skilled artisan may implicate fact
questions that preclude a finding of patent ineligibility as a matter of law). The Hulu Order is a
detailed—and no doubt thorough—decision as to the patent eligibility of claim 14 of the '062
patent. (Civil Action No. 19-660-CFC-CJB, D.I. 11, ex. A) Yet in light of the unsettled state of
the law with respect to Section 101, appellate reversal is certainly possible (and presumably
more likely as to a Section 101 issue as compared to an issue relating to other, less-constantly-
evolving areas of patent law). In that respect, the Court cannot say that the Hulu Order is
“sufficiently firm” such that it should be accorded preclusive effect.
IV. CONCLUSION

For the foregoing reasons, the Court recommends that Defendants’ Motions be DENIED.
Further, the Court orders that: (1) the Walmart Action and Cigna Action be STAYED with
respect to the '062 patent, pending the resolution of the appellate process as to the Hulu Order (or

absent further order of the Court); and (2) the Cigna Action be STAYED with respect to the '371

 

concept’ in the patent to save it.”); United Cannabis Corp. v. Pure Hemp Collective Inc., Civil
Action No. 18-cv-1922-WJM-NYW, 2019 WL 1651846, at *5 (D. Colo. Apr. 17, 2019) (“[T]he
proper application of the Supreme Court’s Alice standard is an evolving and sometimes hazy area
of law.”); Location Based Servs., LLC v. Niantic, Inc., Case No. 17-cv-04413 NC, 2018 WL
7569160, at *2 (N.D. Cal. Feb. 16, 2018) (“The law under [Section] 101 is developing and
quickly changing, and the question of whether a patent is directed at an abstract idea or whether
it discloses an innovative concept is not easy to answer.”); YYZ, LLC v. Pegasystems, Inc., Civ.
No. 13-581-SLR, 2016 WL 1761955, at *1 (D. Del. May 2, 2016) (“[T]he [Section] 101 analysis
is an evolving state of the law and a difficult exercise[.]”).

9

 
patent pending resolution of the appeal of the PTAB Decisions at the Federal Circuit (or absent
further order of the Court).”

This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.
Civ. P. 72(b)(1), and D, Del. LR 72.1. The parties may serve and file specific written objections
within fourteen (14) days after being served with a copy of this Report and Recommendation.
Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the
loss of the right to de novo review in the district court. See Henderson y. Carlson, 812 F.2d 874,
878-79 (3d Cir. 1987); Sincavage v. Barnhart, 171 F. App’x 924, 925 n.1 Gd Cir. 2006).

The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.
Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

located at http://www.ded.uscourts.gov.

Dated: December 23, 2019 COwAdur f Prt

 

Christopher J. Burke
UNITED STATES MAGISTRATE JUDGE

 

7 With the exception that by no later than 14 days from today’s date, Sound View

shall send Defendants a letter indicating, as to the '062 and '371 patents, which claims of those
patents Sound View is reserving the right to assert in these cases if the stay as to those patents is
lifted in the future. (See Tr. at 148)

10

 
